Citation Nr: 0712182	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabiling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1967 until 
April 1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 2000 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board in July 2002.  At 
that time, the Board found that new and material evidence had 
been received to reopen a previously denied low back claim.  
The Board then remanded the claim for a VA orthopedic 
examination.  On the basis of that examination, service 
connection for low back strain was granted in September 2003.  
The Board remand in July 2002 also ordered the RO to issue a 
statement of the case on the issue of entitlement to an 
increased rating for PTSD, pursuant to Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The veteran having since 
perfected an appeal on that issue, it is appropriately before 
the Board at this time.  

The issue of entitlement to a higher evaluation of the 
veteran's low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran's 
currently diagnosed degenerative disc disease of the lumbar 
spine is causally related to active service.

2.  Throughout the rating period on appeal, the veteran's 
PTSD was productive of complaints including sleep 
disturbance, depression, irritability, intrusive thoughts, 
nightmares, and concentration deficit; objectively, the 
veteran was oriented and well groomed with coherent and goal-
directed speech, without suicidal ideation or inappropriate 
behavior and with recall and cognition intact.  

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2003 and January 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
This is significant here because the instant decision grants 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  However, because the disability 
evaluation and effective date will be assigned by the RO in a 
later decision, which the veteran is entitled to appeal, he 
is not prejudiced by the absence of Dingess notice to date.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also contained in the 
claims folder are reports of VA post service treatment and 
examination.  Additionally, lay statements from the veteran's 
former co-workers are of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- degenerative disc disease of the 
lumbar spine

The veteran is claiming entitlement to service connection for 
degenerative disc disease of the lumbar spine.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, x-rays taken in conjunction with a December 2002 VA 
examination clearly indicate the presence of lumbar disc 
disease.  Therefore, the first element of a service 
connection claim has been satisfied here.  

The second element of service connection that must be 
considered is in-service incurrence.  In this regard, it is 
noted that, although the service medical records show 
treatment for lumbar muscle strain, such records are silent 
as to any complaints or treatment for degenerative disc 
disease.  

Based on the above, the service medical records do not show 
that degenerative disc disease of the lumbar spine was 
incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Indeed, in the present case, the claims 
folder includes a December 2002 VA opinion that can be fairly 
construed as a finding that the current disc disease is a 
component of the veteran's lumbar strain, which has since 
been service-connected.  Because the opinion was offered 
following a review of the veteran's medical charts, and after 
an objective examination, it is found to be highly probative.  
Moreover, no other evidence of record refutes that opinion.

In light of the foregoing, it is found that the evidence of 
record indicates that the currently diagnosed degenerative 
disc disease is causally related to active service.  
Accordingly, a grant of service connection is warranted here.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased rating- PTSD

Throughout the rating period on appeal, the veteran has been 
assigned a 50 percent rating for PTSD.  He contends that his 
symptoms are of such severity as to warrant an increased 
rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence during the period in question reveals 
complaints of sleep disturbance, anger, startle reaction, and 
difficulty expressing love or affection.  Indeed, such 
symptoms are noted in a March 2000 VA outpatient treatment 
report.  A later October 2001 treatment report additionally 
noted problems with depression and irritability.  The veteran 
was having problems at work due to lack of concentration.  
Nightmares and anger problems were chief complaints upon VA 
examination in December 2002.  Memory and concentration 
deficit were also reported at that time.  More recent VA 
clinical records dated in 2005 reflect continued complaints 
of poor sleep.  The veteran also endorsed intrusive thoughts 
and difficulty being around other people.  The examination 
report noted that he had been laid off from his position as a 
foreman.  The veteran believed that his PTSD symptoms were a 
factor in that termination of employment.

Despite the subjective complaints detailed above, the 
objective findings of record do not satisfy the next-higher 
70 percent evaluation.  For example, such evidence does not 
establish speech or thought disorders.  To the contrary, 
outpatient records dated in 2002 indicate that the veteran's 
conversation was coherent, relevant, and normal in rate and 
tone.  Furthermore, the veteran's speech was coherent and 
goal-directed upon VA examination in December 2002.  
Moreover, his speech was unpressured and there was no flight 
of ideas or looseness of association.  Additionally, he was 
able to interpret proverbs abstractly and was able to recall 
3 of 3 objects in 5 minutes.  He performed serial 3s with 
only one error.  An earlier March 2000 outpatient record 
noted that cognitive functions were preserved.  The veteran 
was also described as cognitively intact in a July 2005 VA 
treatment report.

The competent evidence also fails to demonstrate impaired 
impulse control, obsessional rituals, spatial disorientation 
or neglect of personal appearance.  Rather, VA clinical 
records dated from 2000 to 2002 consistently show that the 
veteran was alert and oriented.  Such records also 
consistently reveal that the veteran was well dressed and 
groomed.  Moreover, upon VA examination in December 2002 the 
veteran was oriented times three and was neatly dressed.  

The evidence of record also further fails to establish 
suicidal or homicidal ideation.  Instead, the veteran 
routinely denied suicidal or homicidal ideation in VA 
clinical records, as well as at his December 2002 VA 
examination.  

In finding that a 70 percent rating for PTSD is not 
warranted, the Board acknowledges the veteran's reported 
difficulties with concentration at work, as previously 
detailed.  The Board also acknowledges lay statements 
submitted by the veteran's former co-workers, which indicate 
that his forgetfulness and irritability caused him to be laid 
off in November 2001.  This was also noted in the veteran's 
history at the time of his December 2002 VA examination.  
Such report noted that the veteran subsequently found other 
work.  In any event, the veteran's occupational difficulties 
have already been contemplated in the currently assigned 50 
percent evaluation.  For the reasons outlined above, the 
veteran's disability is not found to more nearly approximate 
the next-higher 70 percent rating under Diagnostic Code 9411.  

Further bolstering the Board's conclusion that a rating in 
excess of the currently assigned 50 percent evaluation for 
PTSD is not appropriate are the veteran's Global Assessment 
of Functioning (GAF) scores.  GAF is a scale used by mental 
health professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

In the present case, VA outpatient treatment records reflect 
GAF scores predominantly between 50 and 55.  The December 
2002 VA examination report also notes a GAF between 50 and 
55.  In this regard, GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Despite the seriousness of the symptoms associated with a GAF 
of 50, a higher rating is not justified on this basis because 
the objective evidence does not actually demonstrate symptoms 
commensurate with such criteria.  Indeed, as already 
discussed, the competent evidence does not show suicidal 
ideation or obsessional rituals.  Because the GAF scores of 
50 are not consistent with the objective findings of record, 
such scores are not probative and do not enable assignment of 
an increased evaluation.  Similarly, a GAF score of 40 noted 
in a November 2003 VA outpatient record does not allow for an 
increased evaluation.  Indeed, scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Again, the criteria 
associated with a GAF score of 40 are not demonstrated here, 
so such score is not probative as to the veteran's actual 
disability picture here.  Based on the foregoing, there is no 
basis for an increased evaluation for the veteran's PTSD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER


Service connection for degenerative disc disease of the 
lumbar spine is granted.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

As indicated above, service connection is granted for the 
veteran's degenerative disc disease of the lumbar spine.  
However, because the agency of original jurisdiction (AOJ) 
has not yet had the opportunity to evaluate that disability 
and assign a rating percentage, appellate review is not 
appropriate at this time.  
Moreover, as the medical evidence considered in evaluating 
the veteran's service-connected lumbar strain overlaps with 
that relevant to the degenerative disc disease, the Board 
finds these issues to be inextricably intertwined.  
Therefore, they must be addressed together.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).  

It is further noted that the last VA examination relating to 
the spine was performed almost five years ago.  That 
examination did not include complete range of motion findings 
and also did not address the extent to which function was 
additionally impaired due to factors such as pain, weakness, 
fatigability and incoordination.  Moreover, the December 2002 
VA examination did not involve any discussion of 
incapacitating episodes.  For all these reasons, another VA 
orthopedic examination should be scheduled in order to more 
accurately assess the severity of the veteran's low back 
disabilities.

Accordingly, the case is REMANDED to the RO or the following 
action:
 
1.  Arrange for a VA orthopedic 
examination to determine the severity of 
the veteran's lumbar strain and 
degenerative disc disease.  Complete 
range of motion testing should be 
accomplished, measuring forward flexion, 
extension, lateral bending and rotation.  
The examiner should state whether 
function is further limited by factors 
such as pain, weakness, fatigability and 
incoordination.  Any neurologic findings 
should also be noted and the examiner 
should comment as to whether the veteran 
has experienced any incapacitating 
episodes of disc disease requiring bed 
rest prescribed by a physician.  The 
claims folder should be reviewed in 
conjunction with the examination, and the 
examination report should indicate that 
such review has occurred.  

2.  Following the above, readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


